Case: 16-10735   Date Filed: 08/09/2016   Page: 1 of 11


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-10735
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:15-cv-03837-CAP

CAROLYN CARR,
CHARLES M. GIBSON,

                                                                Plaintiffs-Appellees,

versus

MATHIEU CADEAU,
Individually,

                                                               Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                  (August 9, 2016)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

         Carolyn Carr and her husband Charles Gibson were walking on the street in

front of their home when Mathieu Cadeau yelled at them to get off the street. Carr
                  Case: 16-10735   Date Filed: 08/09/2016   Page: 2 of 11


responded “what, what the fuck” and pointed at her home, saying, “I live here.

This is my home.” Carr did not realize at the time that Cadeau was a police

officer. As she entered her home, Officer Cadeau ran through her garage, grabbed

her, and shoved her head into a car. Both Carr and Gibson were arrested and taken

to jail. They were released the next day, and the charges against them were later

dismissed. The couple soon sued Officer Cadeau, the City of Atlanta, Atlanta’s

police chief, and the organizers of Flux Festival, a public arts event that was taking

place next to where Carr and Gibson were arrested. Carr and Gibson alleged that

Officer Cadeau arrested them without either probable cause or a warrant and in

retaliation for Carr’s speech. All the defendants filed a motion to dismiss, which

the district court denied. Officer Cadeau alone appealed that order. We affirm the

district court.

                                            I.

       “Government officials performing discretionary functions are entitled to

qualified immunity ‘insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.’” Hartley v. Parnell, 193 F.3d 1263, 1268 (11th Cir. 1999) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982)). Because

the defendants here moved to dismiss the complaint, we “must accept as true all

material allegations of the complaint, and must construe the complaint in favor of


                                            2
              Case: 16-10735      Date Filed: 08/09/2016     Page: 3 of 11


the complaining party.” Warth v. Seldin, 422 U.S. 490, 501, 95 S. Ct. 2197, 2206

(1975). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974

(2007)). The allegations in the complaint are as follows.

      Carr and Gibson live in the Castleberry Hill neighborhood of downtown

Atlanta. On the evening of October 5, 2013, the street in front of their home was

closed to car traffic for a public arts event called the Flux Festival. The City of

Atlanta had granted a permit for the event and arranged for off-duty police officers

to provide security. Carr and Gibson were returning from the Flux Festival late at

night when they heard Officer Cadeau tell them to get off the street. Officer

Cadeau did not identify himself as a police officer. At the time Officer Cadeau

yelled at them, Carr and Gibson were walking about 20 to 30 feet from the

entrance to their home. Carr responded “what, what the fuck.” She then pointed at

her door and said, “I live here. This is my home.” The couple then continued

walking toward their home.

      When they reached their home, Gibson began to open the garage door by

entering a code into a keypad next to the door. As he entered this code, “a bright

flashlight was shined into his face.” Gibson looked around the street but couldn’t


                                            3
              Case: 16-10735     Date Filed: 08/09/2016   Page: 4 of 11


see who was holding the light. He then walked through the garage door and hit the

button to close the door behind him. Once he entered the garage, he saw that

Officer Cadeau was in the garage chasing his wife into their home. Officer Cadeau

began “grabbing Plaintiff Carr and twisting her arm violently behind her, shoving

her head-first into a parked car in the garage, then dragging her backwards, passing

Plaintiff Gibson, out onto the street area.” Officer Cadeau then told another police

officer to arrest Gibson “while continuing to drag Plaintiff Carr to his police

vehicle where she was arrested.”

      Carr and Gibson were both taken to the Atlanta City Jail and held until the

next morning. Both Carr and Gibson were eventually given citations for violations

of the City of Atlanta’s municipal code. Carr’s citation charged her with

disorderly conduct while under the influence, and Gibson’s charged him with

disorderly conduct. When the couple appeared in court to answer their citations,

the charges were dismissed. Carr alleges that she suffered loss of liberty,

reputational damage, humiliation, physical injuries, and lost wages, as well as

medical costs. Gibson alleges that he suffered loss of liberty, reputational damage,

humiliation, and emotional distress.

                                          II.

      Carr and Gibson first claim that Officer Cadeau violated their Fourth

Amendment rights when he entered their home and arrested them without probable


                                          4
              Case: 16-10735    Date Filed: 08/09/2016    Page: 5 of 11


cause. Officer Cadeau claims that he is protected by the doctrine of qualified

immunity because he had “arguable probable cause” to arrest the couple. See

Scarbrough v. Myles, 245 F.3d 1299, 1302 (11th Cir. 2001) (“[A]ll that is required

for qualified immunity to be applicable to an arresting officer is arguable probable

cause to believe that a person is committing a particular public offense.” (quotation

omitted)). At the time Carr and Gibson were arrested, “our binding precedent

clearly established . . . that an arrest made without arguable probable cause violates

the Fourth Amendment’s prohibition on unreasonable searches and seizures.”

Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1143 (11th Cir. 2007). Arguable

probable cause exists “where reasonable officers in the same circumstances and

possessing the same knowledge as the Defendant[] could have believed that

probable cause existed to arrest.” Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir.

2002).

      Officer Cadeau makes several arguments for why he had arguable probable

cause to arrest Carr and Gibson. First, he argues that he had arguable probable

cause because Carr and Gibson did not obey his order to get off the street. This

argument fails. As an initial matter, the complaint alleges that Carr and Gibson did

not know who told them to get off the street. The complaint reveals nothing about

whether Officer Cadeau had a valid basis to suspect that Carr and Gibson were

intentionally disobeying a police officer. And even if we could assume that


                                          5
              Case: 16-10735    Date Filed: 08/09/2016    Page: 6 of 11


Officer Cadeau had a sufficient basis to believe that Carr and Gibson knew that it

was a police officer who was ordering them off the street, the complaint alleged

that Carr and Gibson immediately obeyed this order. Specifically, the complaint

said that the couple “walked in a peaceful and lawful manner directly to the

automatic garage door adjacent to the sidewalk to the residence.” And Officer

Cadeau acknowledges in his appeal brief that he “followed Ms. Carr to her

residence after she . . . continued walking toward her home.” We fail to see how

Officer Cadeau could have thought Carr and Gibson were disobeying his command

to get off the street when he admits that they immediately left the street and walked

to their home. According to Officer Cadeau’s own account of the events leading

up to the arrest, Carr and Gibson obeyed his command.

      Officer Cadeau next says arguable probable cause arose from the fact that

Carr replied “what, what the fuck” and “I live here” when told to get off the street.

According to Officer Cadeau, these words show that Carr “admittedly refused to

comply with his request to get out of the road.” But again, Officer Cadeau admits

that Carr and Gibson did immediately comply with his “request to get out of the

road” by walking into their home. Also, Carr’s comments in no way “admitted[]”

that she wouldn’t “comply with [Officer Cadeau’s] request to get out of the road.”

Carr indicated where her home was and then walked out of the road and into her

home. This is entirely consistent with what Officer Cadeau told them to do. Even


                                          6
              Case: 16-10735     Date Filed: 08/09/2016   Page: 7 of 11


if we assumed that a pedestrian’s failure to obey a command from an unknown

source can serve as the basis for an arrest, the record before us here shows that

Carr and Gibson obeyed Officer Cadeau’s command.

      Also, to the extent Officer Cadeau is arguing that the substance of Carr’s

verbal “what, what the fuck” and “I live here” reply alone served as a basis to

arrest her, this is precisely what Carr and Gibson say violated their First

Amendment rights. The First Amendment very clearly protects “[t]he freedom of

individuals verbally to oppose or challenge police action without thereby risking

arrest.” City of Houston, Tex. v. Hill, 482 U.S. 451, 462–63, 107 S. Ct. 2502,

2510 (1987); see also id. at 461, 107 S. Ct. at 2509 (“[T]he First Amendment

protects a significant amount of verbal criticism and challenge directed at police

officers. Speech is often provocative and challenging. But it is nevertheless

protected against censorship or punishment, unless shown likely to produce a clear

and present danger of a serious substantive evil that rises far above public

inconvenience, annoyance, or unrest.”) (quotation omitted and alteration adopted).

Officer Cadeau does not argue that he perceived “a clear and present danger of a

serious substantive evil that rises far above public inconvenience, annoyance, or

unrest.” Id. at 461, 107 S. Ct. at 2509. And nothing in the complaint suggests this

to be the case. Carr’s verbal response to Officer Cadeau did not establish arguable

probable cause to arrest her.


                                           7
              Case: 16-10735     Date Filed: 08/09/2016   Page: 8 of 11


      Officer Cadeau next says arguable probable cause arose from the fact that

Gibson “admits that while Officer Cadeau was attempting to arrest Ms. Carr, he

(Mr. Gibson) ‘pressed the close button for the garage door, causing the garage door

to begin to close.’” According to Officer Cadeau’s appeal brief, this “closed

Officer Cadeau into the property” and gave rise to arguable probable cause. First,

it is not clear how Gibson closing his garage door could furnish the probable cause

for Officer Cadeau to enter the couple’s home or try to seize Carr, since Officer

Cadeau did both those things well before Gibson pressed his garage door button.

Even for Gibson’s arrest, Officer Cadeau’s argument doesn’t add up. Gibson

never “closed Officer Cadeau into the property.” By the time Gibson was arrested,

Officer Cadeau knew that he was never trapped in the garage. As the complaint

alleges, “the garage door automatically reopened itself” when Officer Cadeau

dragged Carr under the closing door. The record before us does not reveal how

Gibson closing his garage door could have furnished arguable probable cause for

either Gibson’s arrest or Carr’s arrest.

      Officer Cadeau ordered Carr and Gibson off of a road where they were

lawfully walking. When Carr spoke up in protest, Officer Cadeau chased her into

her home without identifying himself, grabbed her, shoved her head against a car,

dragged her outside, and then had her husband arrested as well. At least that’s

what this complaint alleges. And we must treat these allegations as true for now.


                                           8
               Case: 16-10735     Date Filed: 08/09/2016    Page: 9 of 11


We agree with the district court that a reasonable officer would not have believed

there was probable cause for an arrest based on the facts as alleged.

                                           III.

      Carr and Gibson also claim that Officer Cadeau violated their First

Amendment right to freedom of speech by arresting them in retaliation for what

Carr said to Officer Cadeau. “This Court and the Supreme Court have long held

that state officials may not retaliate against private citizens because of the exercise

of their First Amendment rights.” Bennett v. Hendrix, 423 F.3d 1247, 1255 (11th

Cir. 2005). Officer Cadeau argues that he did not violate any clearly established

law and relies on this language from Redd v. City of Enterprise, 140 F.3d 1378

(11th Cir. 1998):

               Because we hold that the officers had arguable probable
               cause to arrest [the plaintiff] for disorderly conduct, we
               must hold that the officers are also entitled to qualified
               immunity from the plaintiffs’ First Amendment claims.
               When a police officer has probable cause to believe that a
               person is committing a particular public offense, he is
               justified in arresting that person, even if the offender may
               be speaking at the time that he is arrested.

Id. at 1383.

      As an initial matter, Officer Cadeau’s argument that Carr simply happened

to “be speaking at the time that [s]he [wa]s arrested,” id., undermines his separate

argument that Carr’s verbal response gave him probable cause to arrest her.

Officer Cadeau is arguing both that there was no Fourth Amendment violation
                                            9
             Case: 16-10735      Date Filed: 08/09/2016    Page: 10 of 11


because Carr’s verbal statement was the reason he could arrest her and also that

there was no First Amendment claim because that statement was not the reason he

arrested her. These arguments are in conflict. In any event, Carr and Gibson have

not alleged that they simply happened to be speaking at the time they were arrested

for otherwise valid reasons. Rather, their claim is that Officer Cadeau chased them

into their garage and arrested them in retaliation for Carr’s protected speech. This

court’s precedent provides that “the law was clearly established at the time of

[Officer Cadeau’s] alleged actions that retaliation against private citizens for

exercising their First Amendment rights was actionable.” Bennett, 423 F.3d at

1255. We agree with the district court that the complaint alleges a violation of a

clearly established First Amendment right.

                                          III.

      Carr and Gibson also filed state law claims against Officer Cadeau. Officer

Cadeau moved to dismiss these claims based on the Georgia law doctrine of

official immunity, which requires proof of “actual malice” or “actual intent to

cause injury” in lawsuits against state officials for injuries arising from official

conduct. Ga. const. art. 1, sec. II, par. IX(d). Carr and Gibson argue that they

have pleaded “actual malice.” Indeed the complaint repeatedly alleged that Officer

Cadeau acted with “actual malice” and “deliberate intent to do wrong” in

assaulting and arresting them. And they also alleged specific facts suggesting that


                                           10
             Case: 16-10735    Date Filed: 08/09/2016   Page: 11 of 11


Officer Cadeau chose to assault and arrest them because of what Carr said to him.

Further, they alleged facts suggesting that Officer Cadeau had no reason to arrest

them other than these comments. This was enough to survive a motion to dismiss.

                                        IV.

      The district court correctly denied the motion to dismiss. From the face of

the complaint, Officer Cadeau is not protected by either qualified immunity under

federal law or official immunity under Georgia law.

      AFFIRMED.




                                         11